t c no united_states tax_court joseph dutton petitioner v commissioner of internal revenue respondent docket no filed date p submitted a request for relief from joint_and_several_liability p subsequently submitted an offer_in_compromise which r accepted before the offer was accepted r sent p a letter explaining that it was proposed that p be granted relief under sec_6015 i r c and that p would be entitled to a refund after accepting the offer r sent p a notice_of_determination denying relief from joint_and_several_liability under former sec_6013 i r c and sec_6015 c and f i r c p petitioned the court under sec_6015 i r c p argues that the statement that p would be entitled to a refund resulted in a mutual mistake of material fact or misrepresentation sufficient for the offer_in_compromise to be set_aside for the first time in his answering brief p argues that the doctrine_of equitable_estoppel applies held there was no mutual mistake or misrepresentation sufficient to cause the offer_in_compromise to be set_aside p’s equitable_estoppel argument is not considered because it was not timely raised john r mccabe for petitioner patrick w lucas for respondent opinion goeke judge this matter is before the court on the issue of whether petitioner is barred from seeking relief from joint_and_several_liability under former sec_6013 e and sec_6015 for the years and because he entered into an offer_in_compromise with respondent for those years we hold that the offer_in_compromise is valid and petitioner is barred from seeking relief from joint_and_several_liability background the parties submitted the issue fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner’s mailing address was in yorba linda california at the time he filed his petition 1unless otherwise indicated all section references are to the internal_revenue_code as amended dollar amounts are rounded on date petitioner submitted a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the taxable years and on date petitioner submitted an amended form_656 offer_in_compromise wherein he offered to compromise all income_tax liabilities including any interest penalties additions to tax and additional_amounts required_by_law for the years and through petitioner’s offer was to pay dollar_figure at a rate of dollar_figure per month petitioner’s offer_in_compromise was based on doubt as to collectibility not on doubt as to liability or the promotion of effective tax_administration the form_656 states that once the irs accepts the offer in writing i we have no right to contest in court or otherwise the amount of the tax_liability the form provides that the offer_in_compromise may be withdrawn at any time before the commissioner accepts the offer petitioner was represented by carlton v phillips jr mr phillips during the offer_in_compromise proceedings by letter dated date d zukle mr zukle an internal_revenue_service irs manager informed petitioner that for and it was being proposed that he be granted partial relief from joint_and_several_liability under sec_2petitioner was married during and but was single for the years through c but that relief under other provisions would be denied in full in the letter mr zukle stated that he believed that no additional payments would be due and that to the best of his knowledge after the recommended relief was granted petitioner would be entitled to refunds for and on date a form_2848 power_of_attorney and declaration of representative was signed by petitioner and his current counsel john r mccabe mr mccabe mr mccabe was retained to assist petitioner in his claim for relief from joint_and_several_liability on date mr mccabe sent a letter to mr zukle regarding petitioner’s entitlement to relief from joint_and_several_liability the letter stated that an irs employee reviewing petitioner’s claim had referenced sec_6015 and checked a form stating that there would be no refund of the disputed debt in another letter to mr zukle dated date mr mccabe stated that he had recently discussed petitioner’s claim for relief with an innocent spouse coordinator and had been told that there is no refund provision when a claim is approved under sec_6015 by letter to petitioner dated date respondent accepted the offer_in_compromise of dollar_figure subject_to the conditions and provisions stated on the form_656 the letter listed petitioner’s total account balance as of date for the years and through as dollar_figure balances of dollar_figure and dollar_figure were shown for and respectively the letter was signed on respondent’s behalf by mark jaramillo mr jaramillo steve turner and k vega mr jaramillo also sent a copy of the acceptance letter to mr phillips on date petitioner has completed the payment plan for his offer_in_compromise and copies of txmoda transcript sec_3 for the year and show a balance due of zero by notice_of_determination dated date respondent determined that petitioner was not entitled to relief from joint_and_several_liability under sec_6013 and sec_6015 c and f for the years and the notice listed al petroff as a contact person and was signed by jon s leo appeals team manager petitioner filed a petition under sec_6015 seeking a review of respondent’s determination for the years and 3a txmoda transcript contains current account information obtained from the commissioner’s master_file txmoda is the command_code that is entered in the commissioner’s integrated data retrieval system idrs to obtain the transcript idrs is essentially the interface between the commissioner’s employees and various computer systems tornichio v commissioner tcmemo_2002_291 n 4the evidence in the record does not explain why the notice_of_determination addressed the years and when petitioner’s request for relief was for the years and in his petition petitioner does not seek relief for the year or discussion petitioner argues that the offer_in_compromise should be set_aside and he should be allowed to seek relief from joint_and_several_liability under sec_6013 and sec_6015 c and f for the years and respondent argues that the offer_in_compromise should not be set_aside and as a matter of law petitioner is not entitled to relief the issue we must decide is whether petitioner is barred from seeking relief from joint_and_several_liability because the offer_in_compromise was accepted or whether the offer can be rescinded on the basis of a mutual mistake or a misrepresentation i petitioner’s claim for relief under sec_6013 as an initial matter we address petitioner’s argument as it pertains to sec_6013 the petition in this case was filed pursuant to sec_6015 sec_6015 provides jurisdiction to decide the appropriate relief available to the taxpayer under sec_6015 there is no provision in the internal_revenue_code that allows us to grant relief under sec_6013 to a taxpayer who files a petition under sec_6015 brown v commissioner tcmemo_2002_187 thus we do not consider petitioner’s claim for relief under sec_6013 ii whether the offer_in_compromise bars petitioner from seeking relief from joint_and_several_liability under sec_6015 sec_6015 was enacted on date as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 it was given retroactive effect with respect to any liability for tax remaining unpaid as of date id sec_3201 112_stat_740 sec_6015 provides three avenues of relief from joint_and_several_liability sec_6015 provides relief similar to that available under former sec_6013 and also allows a spouse to be relieved from a portion of an understatement_of_tax sec_6015 generally provides for an allocation of liability for deficiencies as if the spouses had filed separate returns sec_6015 allows for equitable relief in situations where relief is unavailable under sec_6015 or c sec_6015 governs the allowance of credits and refunds in cases where the taxpayer is granted relief under sec_6015 except as provided otherwise in sec_6015 and in sec_6511 sec_6512 sec_7121 and sec_7122 credit or refund is allowed or made to the extent attributable to the application of sec_6015 sec_6015 no refund_or_credit is allowed under sec_6015 sec_6015 petitioner’s claim for relief is under sec_6015 c and f and includes tax_liabilities that were covered by the offer_in_compromise petitioner has completed the payment plan under the accepted offer respondent argues that the accepted offer precludes petitioner from asserting a claim for relief under sec_6015 sec_7122 governs offers in compromise sec_7122 authorizes the commissioner to compromise a taxpayer’s outstanding liabilities taxpayers generally submit an offer_in_compromise according to procedures and in the form and manner prescribed by the commissioner sec_301_7122-1t c temporary proced admin regs fed reg date an offer_in_compromise may be withdrawn by the taxpayer or his representative at any time before acceptance of the offer sec_301_7122-1t c temporary proced admin regs supra the offer is considered withdrawn when the commissioner receives written notification of the withdrawal of the offer by personal delivery or certified mail or when the commissioner issues a letter confirming the taxpayer’s intent to withdraw the offer id generally an acceptance of an offer_in_compromise will conclusively settle the liability of the taxpayer specified in the offer absent fraud or mutual mistake 795_f2d_566 6th cir affg tcmemo_1984_53 678_f2d_831 9th cir 5final regulations under sec_7122 were promulgated effective for offers in compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs sec_301_7122-1t d temporary proced admin regs supra in order to reopen the case the mistake must be mutual and of material fact sufficient to cause the offer agreement to be reformed or set_aside sec_301_7122-1t d temporary proced admin regs supra an accepted offer_in_compromise is properly analyzed as a contract between the parties 348_f3d_509 6th cir 242_f3d_1065 fed cir timms v united_states supra pincite 303_f2d_1 5th cir 52_tc_420 consequently an offer_in_compromise like certain other agreements between the commissioner and taxpayers is governed by general principles of contract law cf duncan v commissioner t c __ __ slip op pincite contract law applied to stipulated arbitration agreement 109_tc_1 contract law applied to stipulations of fact 108_tc_320 contract law applied to settlement agreement affd without published opinion 208_f3d_205 3d cir 92_tc_776 contract 6the final regulations under sec_7122 contain the same exception for a mutual mistake of material fact see sec_301_7122-1 proced admin regs law applied to agreement to extend the period for making assessments mistake is defined in restatement contract sec_2d sec_152 as follows where a mistake of both parties at the time a contract was made as to a basic assumption on which the contract was made has a material effect on the agreed exchange of performances the contract is voidable by the adversely affected party unless he bears the risk of the mistake under the rule stated in sec in determining whether the mistake has a material effect on the agreed exchange of performances account is taken of any relief by way of reformation restitution or otherwise emphasis supplied a mutual mistake exists where there has been a meeting of the minds of the parties and an agreement actually entered into but the agreement in its written form does not express the actual intention of the parties woods v commissioner supra pincite a material fact is one that is significant or essential to the issue or matter at hand black’s law dictionary 7th ed in 120_tc_451 we held that a taxpayer was entitled to raise a claim for relief under sec_6015 where a closing_agreement under sec_7121 was signed before the effective date of sec_6015 and the tax_liabilities assessed pursuant to the agreement remained unpaid as of the effective date the instant case is distinguishable because it involves an offer_in_compromise under sec_7122 that was submitted and accepted after the effective date of sec_6015 petitioner argues that the offer_in_compromise should be set_aside because mr zukle mistakenly stated that refunds would be allowed for any relief granted under sec_6015 petitioner claims that the projected refund allowance would have eliminated his and liabilities fully paid his outstanding balance for through and given him a refund of approximately dollar_figure petitioner contends that he would not have agreed to an offer_in_compromise if he had known he was waiving his right to any refunds petitioner’s argument is illogical petitioner claims reliance upon the mistaken suggestion in the date letter that he might receive a refund that date was approximately weeks after he had submitted the form offering to compromise his liabilities and waive any refunds because the form_656 states that petitioner would no longer be able to contest the amount of his tax_liability there is no indication that at the time the offer was submitted petitioner was under the impression that if the offer was approved then respondent would issue a refund based on relief granted under sec_6015 c or f on the basis of petitioner’s own argument such an offer would have been unnecessary had petitioner believed that he would receive the mistakenly suggested refund the incorrect statement by mr zukle and the clarification of the mistake through mr mccabe’s diligence occurred between the time the offer was made and its acceptance there is no evidence or reason to believe that petitioner’s offer was originally based on his erroneous assumption of the possible refund windfall in the first instance but if he later wished to withdraw the offer he had time to do so there was no mistake at the time the offer was submitted by petitioner or when it was accepted as previously noted a valid offer_in_compromise conclusively settles a taxpayer’s liability the reference in sec_6015 to sec_7122 indicates that under the offer_in_compromise petitioner would not be entitled to a refund_or_credit even if relief was ultimately granted under sec_6015 or f as previously stated regardless of the offer_in_compromise no refund is permitted under sec_6015 sec_6015 petitioner is correct that mr zukle made a mistake when he told petitioner that he would be entitled to refunds if partial 7although not applicable to the instant case because petitioner’s request for relief was filed before its effective date sec_1_6015-1 income_tax regs supports this position because it provides that a requesting spouse is not entitled to relief from joint_and_several_liability under sec_6015 c or f for any_tax year for which the requesting spouse entered into an offer_in_compromise with the commissioner that disposed of the same liability that is the subject of the claim for relief cf 120_tc_451 ndollar_figure relief was granted under sec_6015 however petitioner is incorrect in disputing that the offer_in_compromise waived his right to any refund based on partial relief under sec_6015 because regardless of whether an offer_in_compromise is involved refunds and credits are not allowed under sec_6015 petitioner’s arguments are also inconsistent with the reason he stated for submitting the offer_in_compromise and the terms provided on the form_656 while the claim for relief from joint_and_several_liability was pending petitioner made the decision to submit the offer to settle his outstanding tax_liabilities on the basis of doubt as to collectibility petitioner could have chosen to submit the offer_in_compromise on the basis of doubt as to liability which would have been consistent with his prior claim for relief from joint_and_several_liability the form_656 specifically provided that if respondent accepted the offer then petitioner would have no right to contest the amount of the tax_liability petitioner claims that at the time the offer was approved he still believed that a refund would be allowed as previously noted this claim is inconsistent with the terms of the form_656 sec_6015 and the statements in the date letters from mr mccabe to mr zukle in addition the offer and the request for relief from joint_and_several_liability were two separate courses of action taken by petitioner using two different attorneys to handle the matters there is no indication in the record that mr zukle knew of the pending offer_in_compromise that the irs personnel handling the offer_in_compromise matter represented to petitioner that an accepted offer would not bar him from obtaining refunds if relief was granted under sec_6015 or that petitioner ever inquired as to the effect that acceptance of the offer would have on his claim for relief from joint_and_several_liability in any event if petitioner had actually believed that he was going to receive a refund based on a grant of partial relief under sec_6015 then he could have withdrawn the offer before respondent accepted it as previously noted petitioner failed to do so on the basis of the facts of this case we find that there was not a mutual mistake sufficient to set_aside the offer_in_compromise we note that petitioner has completed payment on the accepted offer and his account balances for the years covered by the offer are zero petitioner’s tax_liabilities of approximately dollar_figure for these years were compromised for only dollar_figure iii additional arguments petitioner cites 85_f2d_68 2d cir and argues that the offer_in_compromise should be set_aside because mr zukle misrepresented that petitioner would be entitled to refunds under sec_6015 in that case the issue was whether an offer_in_compromise could be set_aside where the taxpayer entered into the agreement after being told by an agent of the government that the tax_liabilities covered in the agreement were not barred by the statute_of_limitations the court_of_appeals for the second circuit found that the misrepresentation by the agent induced the offer_in_compromise and therefore the agreement was voidable for misrepresentation id pincite the circumstances of this case are distinguishable as shown by our previous findings any misrepresentation by mr zukle did not induce the offer_in_compromise if anything mr zukle’s statement that petitioner would be entitled to refunds under sec_6015 should have induced petitioner to withdraw the pending offer at least during the period before the mistake was corrected through mr mccabe’s diligence accordingly the offer_in_compromise is not voidable for misrepresentation in his answering brief petitioner argues for the first time that the doctrine_of equitable_estoppel applies our practice is not to consider new issues raised for the first time in an answering brief 99_tc_132 affd sub nom 28_f3d_1024 10th cir weiss v commissioner tcmemo_1999_17 n the parties submitted the issue fully stipulated and there is no indication in the record that the equitable_estoppel argument was previously raised the doctrine_of equitable_estoppel is not raised in the petition additionally in his response to a motion for summary_judgment by respondent on the same issue involved in this case petitioner did not argue that the doctrine applied respondent has not had the opportunity to respond to the argument and address the elements of the doctrine in relation to the facts of this case therefore we will not consider petitioner’s equitable_estoppel argument in any event for the reasons stated above this argument is not supported by the chronology and facts and circumstances of this case decision will be entered for respondent
